JUSTICE HEIPLE, specially concurring: While I concur with the bottom line of the majority opinion in favor of the landowners, I would add that the majority opinion fails to deal with the core issue of the right of the city to condemn property extraterritorially. The city does not have the power it seeks to exercise in this case. The rationale for this special concurring opinion is fully delineated in the companion case of City of Peoria v. Keehner (1983), 115 Ill. App. 3d 130, wherein I also specially concurred.